But,
by the Court:
—It appears that as soon as the defendant had notice of the time of trial, he took, out a subpoena for *95a witness at a great distance in Washington County; but that neither the witness, nor the person employed to serve the subpoena, attends. This would not, in strictness, be a sufficient ground for putting off the cause: But it must be remembered, that the defendant, once before, at a considerable expence, brought the same witness to Court ; and when the cause was continued, without any fault imputable to him, he took the witness's deposition. Having thus, on a former, as well as on the present, occasion, pursued every preparatory step, which the law requires, to procure the attendance of the witness, we think it would be unreasonable to take advantage of any accident, that may have happened to, the messenger.